DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,971,164 (hereinafter ‘164). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘164
Claim 4:
receiving a preliminary sample of the subband signal; 
determining signal model data comprising a model parameter; 
determining a prediction coefficient to be applied to a previous sample of the subband signal; 
wherein the prediction coefficient is determined in response to the model parameter using a lookup table and/or an analytical function; 
determining an estimated sample of the subband signal, wherein determining the estimated sample comprises applying the prediction coefficient to the previous sample; and 
combining the estimated sample of the subband signal with the preliminary sample of the subband signal to determine the current sample of the subband signal.

Claim 1:


determining signal model data comprising a model parameter; 
determining a first prediction coefficient to be applied to a first previous sample of the subband signal; 
wherein the first prediction coefficient is determined in response to the model parameter using a first lookup table and/or a first analytical function; 
determining a second prediction coefficient to be applied to a second previous sample of the subband signal; 
wherein a time slot of the second previous sample immediately precedes a time slot of the first previous sample; 
wherein the second prediction coefficient is determined in response to the model parameter using a second lookup table and/or a second analytical function; and 
determining the estimate of the sample by applying the first prediction coefficient to the first previous sample and by applying the second prediction coefficient to the second previous sample; 
wherein the absolute value of the first prediction coefficient is independent of the subband index p, and the method is implemented, at least in part, by one or more processors of the audio signal processing device.


Current Application					‘164
Claim 6:
receive a preliminary sample of the subband signal; 
determine signal model data comprising a model parameter; 
determine a prediction coefficient to be applied to a previous sample of the subband signal; 
wherein the prediction coefficient is determined in response to the model parameter using a lookup table and/or an analytical function; 
determine an estimated sample of the subband signal, wherein determining the estimated sample of the subband signals comprises applying the prediction coefficient to the previous sample; and 
combine the estimated sample of the subband signal with the preliminary sample of the subband signal to determine the current sample of the subband signal.
Claim 2:
a predictor calculator configured to determine signal model data comprising a model parameter; 
determine a first prediction coefficient to be applied to a first previous sample of the subband signal; 
wherein the first prediction coefficient is determined in response to the model parameter using a first lookup table and/or a first analytical function; and 
determine a second prediction coefficient to be applied to a second previous sample of the subband signal; 
wherein a time slot of the second previous sample immediately precedes a time slot of the first previous sample; 
wherein the second prediction coefficient is determined in response to the model parameter using a second lookup table and/or a second analytical function; and 
a subband predictor configured to determine the estimate of the first sample by applying the first prediction coefficient to the first previous sample and by applying the second prediction coefficient to the second previous sample; 
wherein the absolute value of the first prediction coefficient is independent of the subband index p, and one or more of the predictor calculator and the subband predictor are implemented, at least in part, by one or more processors of the audio signal processing device.


Claims 5 and 7 of the current application do not correspond to any claims in ‘164.
Claim 8 of the current application corresponds to claim 3 of ‘164.

It is clear that all the elements of the application claims [4 and 6] are to be found in patent claims [l and 2] (as the application claims [4 and 6] fully encompasses patent claims [l and 2]). The difference between the application claims [4 and 6] and the patent claims [l and 2] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims [l and 2] of the patent is in effect a "species" of the "generic" invention of the application claims [4 and 6]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims [4 and 6] is anticipated by claims [l and 2 ] of the patent, it is not patentably distinct from claims [l and 2] of the patent.
Allowable Subject Matter
Claims 4-8 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664